UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :           03/12/2020
THE BOSTON CONSULTING GROUP, INC., :
                                             Plaintiff,       :
                                                              :   19 Civ. 10156 (LGS)
                           -against-                          :
                                                              :        ORDER
NCR CORPORATION,                                              :
                                             Defendant. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on February 28, 2020, Defendant NCR Corporation (“NCR”) filed a letter

requesting a pre-motion discovery conference for a proposed motion to compel Plaintiff The

Boston Consulting Group, Inc. (“BCG”) to produce documents responsive to NCR’s first request

for documents (Dkt. No. 38);

        WHEREAS, on March 6, 2020, BCG filed a letter response (Dkt. No. 41);

        WHEREAS, with respect to NCR’s Document Request Nos. 6, 7 & 9, BCG represents

that it has agreed to produce all documents concerning Mr. Benjamin or NCR, including any

documents or communications relating to Mr. Benjamin’s assumption of the COO position at

NCR in 2016 or assuming the CEO role at Nuance in 2018 (or taking a position with any other

company following his NCR employment), for the time period from approximately three months

before Mr. Benjamin assumed a position at NCR, through June 1, 2018, three months after he

resigned. BCG otherwise objects to production;

        WHEREAS, with respect to NCR’s Document Request No. 8, BCG objects to production.

It is hereby

        ORDERED that, with respect to Document Request Nos. 6, 7 & 9, in addition to the

documents BCG has agreed to produce, BCG shall also search for and produce the following

categories of documents: (1) all documents concerning Nuance from September 21, 2016 through
June 1, 2018; and (2) all communications with Mr. Benjamin concerning NCR, Nuance or this

litigation from January 1, 2014 through November 1, 2019. Requiring production of all

communications between BCG and Mr. Benjamin over this time period would be

disproportionate to the needs of the case where the fact that a relationship existed between Mr.

Benjamin and Mr. Kotzen is not disputed. It is further

       ORDERED that BCG shall produce all agreements, engagements, and/or Statements of

Work in which BCG’s fees are subject to a Risk / Gain provision. Whether BCG has entered into

agreements with comparable provisions is relevant to NCR’s counterclaims.

Dated: March 12, 2020
       New York, New York




                                                 2
